Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 03, 2018

The Court of Appeals hereby passes the following order:

A18A1604. LEONARDO RAYNER v. MARSHA THOMAS, CLERK.

      Prison inmate Leonardo Rayner filed a mandamus petition seeking an order
compelling the Clerk of the Appling County Superior Court to provide him with
records of certain grand jury proceedings. The trial court dismissed Rayner’s petition
for writ of mandamus.       Rayner filed this direct appeal.      We, however, lack
jurisdiction.
      Ordinarily, judgments and orders granting or refusing to grant mandamus relief
are directly appealable. See OCGA § 5-6-34 (a) (7). Because Rayner is incarcerated,
however, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions filed by
prisoners shall be as provided in Code Section 5-6-35,” the discretionary appeals
statute. “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Rayner’s failure
to follow the required appellate procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d
24) (1997).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/03/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.